DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This application has PRO 63/063,048 filed on 08/07/2020

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards processing, storing, and displaying reports of tax data.  The concept is related to a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards processing, storing, and displaying reports of tax data.  Such tax preparation related process is a longstanding economic practice.  Millions of people rely on tax preparation software implementing similar concept to file tax every year.  Thus, the present claims fall within the Certain Method of Organizing Human Activity grouping.  The present claims also recite a generic GUI comprising a navigation pane, a top pane, and a bottom pane (see FIG. 5 for example) for displaying tax data.  Examiner points out that the layout recited in the claims is merely a webpage design choice, and all the GUI elements are conventional.  There is no improvement in terms of functionality or efficiency in GUI technology.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites an electronic device comprising a processor, a storage element, and a report generator as additional elements.  These additional elements are claimed to perform basic computer functions, such as processing financial data, storing the financial data, and generating reports from the financial data.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Claim 1 also recites a user interface comprising a navigation pane, a top pane, and a bottom pane (see FIG. 5 for example), but these panes are merely just design choice for displaying data.  Such layout is also conventional, so there is no improvement in GUI technology.  Independent claim 25 recites similar limitations without clearly indicating “processor” and “storage element” as additional elements.  Dependent claims 2-24 and 26-48 do not recite any additional element. The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite an electronic device comprising a processor, a storage element, and a report generator as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving notification, accessing data record, updating data record, and transmitting data record.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-12, 25-31, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No.: US 2020/0394723), in view of Parker (Pub. No.: US 2020/0058067).
As per claim 1 and 25, Baker teaches an intelligent review and processing system, comprising 
one or more sources of financial data (see paragraph 0190-0191, “obtaining data from tax information sources”), 
an electronic device having a processor for processing the financial data (see paragraph 0075-0077 and 0261), 
a storage element for storing the financial data (see paragraph 0039, 0063, 0138-0141), and 
a report generator for generating one or more reports from the financial data, the report generator having a user interface generator for generating a plurality of user interfaces each having a window element that displays selected portions of the processed financial data (see paragraph 0045, 0052-0053, 0067, 0115, 0164, 0201, “Other options 320 to select among the plurality of user interfaces might include, but are not limited to, a reports user interface (presenting financial reports, tax reports, and/or financial statements, or the like”),
wherein the window element of the user interfaces includes: a navigation pane formed along a left side of the window element having an actuatable soft button for accessing one or more portions of a tax review sequence having a plurality of tax review steps (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked; Examiner notes what is actually displayed in the side navigation pane is non-functional descriptive material which does not carry patentable weight), a main pane element for displaying information associated with one or more of the plurality of tax review steps (see paragraph 0031 and 0072) and 
wherein one or more of the plurality of user interfaces has a window element that includes a graphical element representative of the plurality of tax review steps (see FIG. 3A and FIG. 3B).
Examiner notes Baker does not explicitly teach a top pane element for displaying tip information and associated guidance, and a bottom pane element for displaying information associated with one or more of the plurality of tax review steps.  Examiner points out that GUI having a top pane and a bottom pane is a well-known feature.  Such feature is a built-in feature in many computer languages, such as HTML.  Webpages from 1990s could already implement side, top, and bottom pane in one window.  Examiner also notes that what is actually displayed in the top and bottom panes is non-functional descriptive material which does not carry patentable weight
Parker teaches a graphical user interface comprising a top pane element for displaying information and a bottom pane element for displaying information (see paragraph 0044, 0047, and 0048).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Baker and Parker to include a top pane element for displaying tip information and associated guidance, and a bottom pane element for displaying information associated with one or more of the plurality of tax review steps.  The modification would have been obvious, because it is merely applying a known technique (i.e. using different panes on a GUI to display information) to a known system (i.e. system for reviewing, processing, and reporting financial data) ready to provide predictable result (i.e. keep displayed information more organized).
As per claim 2 and 26, Baker teaches wherein the window element further comprises a header pane that is disposed or located at a topmost portion of the window element (see paragraph 0202 and 0210).
As per claim 3 and 27, Baker teaches wherein the graphical element comprises a graphical timeline element having a plurality of waypoint elements associated therewith, wherein each of the plurality of waypoint elements has associated therewith a step icon element representative of one of the plurality of tax review steps (see paragraph 0142, 0189-0190, and 0193-0194), and wherein each of the step icon elements has associated therewith an actuatable soft button (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked).
 As per claim 4 and 28, Baker teaches wherein one or more of the step icon elements and the navigation pane (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked; Examiner notes what is actually displayed in the side navigation pane is non-functional descriptive material which does not carry patentable weight), when the associated soft button is actuated, comprises 
a Step 1 View Current Year Transactions step icon element for displaying, when actuated, financial data related to current year transactions and deliverables of a company (see abstract, paragraph 0029-0042; especially paragraph 0037, “by accessing, from the first accounting or ERP software system, all transaction data from the one or more selected accounts associated with the first entity within the one or more selected fiscal years”),
a Step 2 View Accounts Analysis step icon element for displaying, when actuated, financial data related to a taxable income of the company (see paragraph 0093, “owners who log in and see the results can see up to date, adjusted taxable income”),
a Step 3 View Financial Statement Reconciliation step icon element for displaying when actuated financial data associated with a tax return of the company (see paragraph 0089-0091),
a Step 4 View Federal Tax Income Activity step icon element for displaying when actuated financial data associated with the taxable income, earnings, and profits of the company (see paragraph 0093 and 0224),
a Step 5 View US International Calculations and Reports step icon element for displaying when actuated financial data associated with one or more selected workbooks (see paragraph 0221-0222),
a Step 6 View Federal Tax Return step icon element for displaying when actuated the tax return of the company (see paragraph 0031, “facilitate autonomous generation of tax returns for the first entity”; also see paragraph 0040, 0072, 0191, and 0196-0197 for example), and
a Step 7 View State Taxable Income and Returns step icon element for displaying when actuated financial data related to state related financial information (see paragraph 0091 and 0190, “using the client’s SSN or EIN to pull data from tax preparation software(including, but not limited to, taxable income…state tax owned, state tax payment…)”),
wherein each of the step icon elements is associated with a respective one of the plurality of waypoint elements (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked).
As per claim 5 and 29, Baker teaches wherein the actuatable soft button associated with each of the step icon elements comprises an actuatable Start soft button for displaying, when actuated, one or more of the user interfaces associated with the tax review step associated therewith (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked).
As per claim 6 and 30, Baker teaches wherein the graphical element includes a circular graphical element and an associated counter element representative of the selected tax review step (Examiner points out that this is merely a design element and not a functional element, thus this feature does not carry patentable weight).
As per claim 7 and 31, Baker teaches wherein the circular graphical element further comprises a highlight graphical element for visually highlighting a selected portion of the circular graphical element (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can be highlighted).
As per claim 11 and 35, Baker teaches a menu box that is displayed in the window element when the actuatable soft button in the navigation pane is actuated by a user, wherein the menu box displays the plurality of tax review steps (see paragraph 0043, prior art teaches a GUI that provides options for performing one or more tasks; options are interpreted as menu box items; also see paragraph 0058 and 0200-0201).
As per claim 12 and 36, Baker teaches wherein the top pane element includes an actuatable filter button that allows the user to select one or data filters from a list of data filters (see paragraph 0201).

Claim(s) 8 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No.: US 2020/0394723), in view of Parker (Pub. No.: US 2020/0058067), and further in view of Norquist et al. (Pub. No.: US 2004/0078309).
As per claim 8 and 32, Baker does not explicitly teach a back navigation icon element disposed adjacent to the circular graphical element for navigating through the plurality of tax review steps in a descending order, and a forward navigation icon element disposed opposite to the back navigation icon element for navigating through the plurality of tax review steps in an ascending order.  Examiner notes back navigation icon and forward navigation icon are well-known GUI elements.  It is a built-in feature in most if not all operating systems.
Norquist teaches a back navigation icon element disposed adjacent to the circular graphical element for navigating through the plurality of steps in a descending order, and a forward navigation icon element disposed opposite to the back navigation icon element for navigating through the plurality of steps in an ascending order (see paragraph 0070 and 0123).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baker with teaching from Norquist to include a back navigation icon element disposed adjacent to the circular graphical element for navigating through the plurality of tax review steps in a descending order, and a forward navigation icon element disposed opposite to the back navigation icon element for navigating through the plurality of tax review steps in an ascending order.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing back and forward navigation icon) to a known system (i.e. system for reviewing, processing, and reporting financial data) ready to provide predictable result (i.e. allow user to quickly go back and forwards between different pages of information).

Claim(s) 9-10 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No.: US 2020/0394723), in view of Parker (Pub. No.: US 2020/0058067), and further in view of Norquist et al. (Pub. No.: US 2004/0078309) and Bhowmick et al. (Pub. No.: US 2014/0123072).
As per claim 9 and 33, Baker teaches wherein the navigation bar includes a plurality of navigation icons, wherein each of the navigation icons corresponds to each of the plurality of tax review steps (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked).  Baker does not explicitly teach wherein the window element further comprises a hideable navigation bar disposed on a bottommost portion thereof and below and adjacent to the bottom pane element.  Examiner notes hideable navigation bar is a well-known GUI elements.
Bhowmick teaches wherein the window element further comprises a hideable navigation bar disposed on a bottommost portion thereof and below and adjacent to the bottom pane element (see paragraph 0034, “The label at 104 identifie the navigation bar 100 as a ‘MeeBar’…The hide button can remove the MeetBar from view”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baker with teaching from Bhowmick to include wherein the window element further comprises a hideable navigation bar disposed on a bottommost portion thereof and below and adjacent to the bottom pane element.  The modification would have been obvious, because it is merely applying a known technique (i.e. hideable navigation bar) to a known system (i.e. system for reviewing, processing, and reporting financial data) ready to provide predictable result (i.e. make interface cleaner). 
As per claim 10 and 34, Baker does not teach wherein the navigation bar is hideable by selecting a soft button associated with the navigation bar.
Bhowmick teaches wherein the navigation bar is hideable by selecting a soft button associated with the navigation bar (see paragraph 0034, “The label at 104 identifie the navigation bar 100 as a ‘MeeBar’…The hide button can remove the MeetBar from view”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baker with teaching from Bhowmick to include wherein the navigation bar is hideable by selecting a soft button associated with the navigation bar.  The modification would have been obvious, because it is merely applying a known technique (i.e. hideable navigation bar) to a known system (i.e. system for reviewing, processing, and reporting financial data) ready to provide predictable result (i.e. make interface cleaner). 

Claim(s) 13-22, 24, 37-46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No.: US 2020/0394723), in view of Parker (Pub. No.: US 2020/0058067), and further in view of Daianu et al. (Pub. No.: US 2019/0188326).
As per claim 13 and 37, Baker does not explicitly teach wherein the bottom pane element displays information associated with each of the plurality of tax review steps, and wherein one or more of the plurality of tax review steps includes a plurality of actuatable tab elements.
Daianu teaches wherein the bottom pane element displays information associated with each of the plurality of tax review steps, and wherein one or more of the plurality of tax review steps includes a plurality of actuatable tab elements (see paragraph 0062-0065 and FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baker with teaching from Dainu to include wherein the bottom pane element displays information associated with each of the plurality of tax review steps, and wherein one or more of the plurality of tax review steps includes a plurality of actuatable tab elements.  The modification would have been obvious, because it is merely applying a known technique (i.e. using tab to organize displayed information) to a known system (i.e. system for reviewing, processing, and reporting financial data) ready to provide predictable result (i.e. make interface cleaner). 
As per claim 14 and 38, Baker teaches wherein when the Step 1 View Current Year Transactions step icon element is actuated, the bottom pane element displays the plurality of tab elements, and the plurality of tab elements includes one or more of: a Current Year Transactions tab element that allows the user to document and analyze a current year transaction data portion of the financial data, an Entity Change Analysis tab element that allows the user to review changes to the entity structure of the company and to analyze any impact of the changes, a Deliverables Analysis tab element that allows the user to review the completeness and accuracy of a deliverables portion of the financial data, an Acquisition Method Accounting tab element that allows the user to review acquisition information that affects a tax obligation of the company; and an Equity Movement tab element that allows the user to review and analyze equity activity of the company (see abstract, paragraph 0029-0042; especially paragraph 0037, “by accessing, from the first accounting or ERP software system, all transaction data from the one or more selected accounts associated with the first entity within the one or more selected fiscal years”).
As per claim 15 and 39, Baker teaches wherein, when the Entity Change Analysis tab element is actuated, the bottom pane element displays a plurality of sub-tab elements comprising one or more of: a Refresh Report sub-tab element for refreshing information within one or more reports generated by the report generator, a View sub-tab element for viewing one or more selectable fields for applying an associated filter to the financial data, a Compare PY Return to CY Return sub-tab element for comparing the financial data in a current year tax return to financial data in a prior year tax return, and a Compare CY Provision to CY Return sub-tab element for allowing the user to compare the financial data in the current year tax return with the financial data in a selected tax income provision (see paragraph 0201, prior art teaches a GUI for viewing one or more selectable filters to filter the financial data).
As per claim 16 and 40, Baker teaches wherein when the View sub-tab element is actuated, the pane element displays a drop down menu that includes a plurality of selectable fields indicative of information related to the entity structure (see paragraph 0211, “has a dropdown list for the user to select such a person”).
As per claim 17 and 41, Baker teaches wherein the plurality of selectable fields includes one or more of an entity name field, entity type field, new entities field, terminated entities field, ownership field, and a functional currency field (see paragraph 0031, 0035, 0150, and 0153).
As per claim 18 and 42, Baker teaches wherein the drop down menu includes a plurality of action buttons (see FIG. 3A and FIG. 3B, the side pane has actuatable soft buttons that can display corresponding information when clicked).
As per claim 19 and 43, Baker teaches when the Deliverables Analysis tab element is actuated, the bottom pane element displays a plurality of sub-tab elements comprising
a Potential Nexus Activity report tab element for displaying financial data associated with state apportionment activity (see paragraph 0091, “the accountant can identify the characteristics for transactions that drive those state allocations and use that platform to identify and collect them to automate state tax allocations”), and
a Changes to Filing Group report tab element for comparing and displaying information associated with one or more entities of a company of a current calendar year with similar data from a prior selected year (see paragraph 0190, “prompting for any differences from the contact information pulled from the accounting software package file(s)”).
As per claim 20 and 44, when the Acquisition Method Accounting tab element is actuated, the bottom pane element displays a plurality of sub-tab elements comprising a Temporary Difference sub-tab element for displaying information associated with an acquisition method accounting of the company, and an Impact on Permanent Differences sub-tab element for displaying information associated with transaction costs and book tax differences of the company (see paragraph 0193, “highlighting differences in reclassification tax lead options and indicating where different”).
As per claim 21 and 45, Baker teaches when the Equity Movement tab element is actuated, the bottom pane element displays a plurality of sub-tab elements comprising one or more of a Summary of retained Earnings Activity sub-tab element for displaying financial data associated with retained earnings of the company, a Summary of Additional Paid in Capital Activity sub-tab element for displaying financial data related to capital of the company, a Summary of the Common Stock Activity sub-tab element for displaying financial data related to common stock of the company, a Summary of the Preferred Stock Activity sub-tab element for displaying financial data related to preferred stock of the company, and a Summary of Treasury Stock Activity sub-tab element for displaying financial data associated with activity involving treasury stock (see paragraph 0081, “the command center provides the CPA or accountant (or other user) the ability to see no only the financial position of a given client with summaries, graphs, and ratios”; also see paragraph 0091 and 0164).
As per claim 22 and 46, Baker teaches when the Step 2 View Accounts Analysis step icon element is actuated the bottom pane element displays a second plurality of tab elements, wherein the second plurality of tab elements includes one or more of: a New Accounts tab element for displaying when actuated selected portions of the financial data related to new general ledger accounts of the company, an Incomplete Mappings tab element for displaying when actuated one or more accounts where an analysis of the accounts has not yet been completed, a Deleted Accounts tab element for displaying when actuated the one or more accounts in a prior year tax return or provision that are absent from a current year tax return, a Change in Mappings tab element for displaying when actuated the one or more accounts of the company that has mapping changes, a Complete Mappings tab element for displaying when actuated one or more accounts of the company that have been mapped and displaying details associated with the mapping, and a Standard BTD Mapping tab element (see paragraph 0172 and 0201, “an account mappings user interface”; also see paragraph 0215).
As per claim 24 and 48, Baker teaches when the Step 4 View Federal Tax Income Activity step icon element is actuated, the bottom pane element displays a fourth plurality of tab elements, wherein the fourth plurality of tab elements includes one or more of: a Diagnostics tab element for displaying, when actuated, the financial data employed to determine a taxable income, earnings and profit of the company and for allowing the user to review selected patterns in the financial data indicative of one or more errors, a Tax Adjustments Analysis tab element for displaying when actuated the financial data employed to determine a book tax difference of the company and to perform a risk based review of the book tax differences, a Basis Differences tab element for allowing when actuated the user to review and assess an accuracy of a basis difference in the financial data used in the tax return not affecting taxable income of the company, a Taxable Income Reconciliation tab element for displaying when actuated information associated with a reconciliation of the taxable income of the company in comparison to one or more previous income tax provisions, and a Checks and Balances tab element for displaying when actuated selected portions of the tax return of the company to ensure that certain aspects thereof are reconciled (see paragraph 0102-0103, 0187, and 0193).

Claim(s) 23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No.: US 2020/0394723), in view of Parker (Pub. No.: US 2020/0058067), and further in view of Daianu et al. (Pub. No.: US 2019/0188326) and Edens (Pub. No.: US 2010/0036775).
As per claim 23 and 47, Baker teaches when the Step 3 View Financial Statement Reconciliation step icon element is actuated, the bottom pane element displays a third plurality of tab elements, wherein the third plurality of tab elements includes an Adjusting Journal Entries report tab element for displaying one or more of the journal entries in the project (see paragraph 0033-0034, 0038-0041, 0060-0067, for example), and a Financial Statement Reconciliation report tab element for displaying when actuated any differences between financial data entries in the workbook with selected financial data in the tax return (see paragraph 0089-0091).
Examiner notes however, Baker does not explicitly teach an Exchange Rate Workbook report tab element for displaying, when actuated, information associated with exchange rates being employed in a project employing the tax steps and used for translating financial data into one or more foreign currencies.
Edens teaches an Exchange Rate Workbook report tab element for displaying, when actuated, information associated with exchange rates being employed in a project employing the tax steps and used for translating financial data into one or more foreign currencies (see abstract and paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baker with teaching from Edens to include an Exchange Rate Workbook report tab element for displaying, when actuated, information associated with exchange rates being employed in a project employing the tax steps and used for translating financial data into one or more foreign currencies.  The modification would have been obvious, because it is merely applying a known technique (i.e. convert financial data into other foreign currencies) to a known system (i.e. system for reviewing, processing, and reporting financial data) ready to provide predictable result (i.e. fulfill accounting requirement). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2022